REASONS FOR ALLOWANCE
     The following is an examiner’s statement of reasons for allowance:
The closest prior art of records, (US Pub. No. 2016/0055581 A1 to Katsuyama et al. and U.S. Pub. No. 2015/0356679 A1 to Schmitt), taken alone or in combination do not specifically disclose or suggest the claimed recitations (claims 1, 11, and 20) of  “...based on the performed comparison of the first value included with the with the first data transaction request to the second value, activate a timer for the first data transaction request, during a time period in which the first data transaction request is set to the first status, perform a first instance of a matching process between at least two different data transaction requests, wherein the first instance of the matching process does not take into account at least the first data transaction request, based on expiration of the timer, change the status of the first data transaction request to a second status, and 297662844 subsequent to changing the status of the first data transaction request to the second status, perform a second instance of the matching process that takes into account the first data transaction request...”, when taken in the context of claims as a whole.  
The dependent claims are allowed as they depend upon allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The Examiner contacted Applicant’s representative, Mr. Adam Chapin, about the 112(f) invocation in the non-final action of 12/10/21 that was not addressed. During the discussion Mr. Chapin confirmed that claims 1-10 do not or are not directed to 112(f) invocation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194